DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw-thread only near a distal end of said screw shaft as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 4-5 the claim recites “a proximal end, said screw-shaft, said shaft screw-thread and said distal tip configured to penetrate and engage the bone” which is believed should recite “a proximal end, wherein said screw-shaft, said shaft screw-thread and said distal tip configured to penetrate and engage the bone” (emphasis added) to denote that the next clause describes a function of the device.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  in line 4 the claim recites “devoid of said shaft screw” which is believed should recite “devoid of said shaft screw thread” (emphasis added).  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  in line 1 the claim recites “the caps” which is believed should recite “the cap” (emphasis added).  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  
in line 1-3 the claim recites “the plate is used in the repair of a bone of a fractured elongate limb by means of the screw fixing said plate to the bone of the fractured elongate limb” which is believed should recite “the plate is configured to be used in the repair of a bone of a fractured elongate limb by means of the screw fixing said plate to the bone of the fractured elongate limb” (emphasis added).  This is to avoid a possible 101 issue wherein the claim could be read to be claiming the human body. Appropriate correction is required.
in lines 4-5 the claim recites “the X-axis, which is the direction parallel to the long axis of the bone” which is believed should recite “the X-axis, which is configured to be the direction parallel to the long axis of the bone” (emphasis added).  This is to avoid a possible 101 issue wherein the claim could be read to be claiming the human body. Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  
in lines 1-2 the claim recites “, wherein when the implant is secured to a bone using the bone screw assembly” which is believed should recite “, wherein when the implant is configured to be secured to a bone using the bone screw assembly” (emphasis added).  This is to avoid a possible 101 issue wherein the claim could be read to be claiming the human body. Appropriate correction is required.
in line 4 the claim recites “the bone axis is parallel to the X-axis” which is believed should recite “the bone axis is configured to be parallel to the X-axis” (emphasis added).  This is to avoid a possible 101 issue wherein the claim could be read to be claiming the human body. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38-39 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 38 at line 2 and in claim 39 at line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 41 is rejected as indefinite for the recitation of “said X-axis of said bone screw assembly” in line 4.  It is unclear if this is meant to be a new axis which would create an antecedent basis issue or if it is meant to further clarify the axis of the cap.  In the interest in prosecution the latter interpretation will be used for compact prosecution purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 35-36, and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konieczynski et al (US Patent 20040127904A1).
Konieczynski discloses a bone screw assembly for securing an implant to a bone (bone plate and resilient screw system allowing bi-directional assembly, Fig. 1A-3 and 7A-8C).  Specifically in regards to claim 1, Konieczynski discloses a screw-shaft (262’) bearing a shaft screw-thread (264’), said screw-shaft (262’) defining a screw axis (axis through center of 262’) and having a distal tip and a proximal end (end with 246’), wherein said screw-shaft (262’), said shaft screw-thread (264’) and said distal tip are configured to penetrate and engage the bone; and an enlarged screw head (246’) located at said proximal end of said screw-shaft (end with 246’) (Fig. 1A-3 and 7C-8C; and Page 7 Para. [0086]-[0088]).  A cap (270) for engaging the implant having a top side (280), a bottom side (282), a width along an X-axis, a length along a Y-axis and a height along a Z-axis (height of 270 from 280 to 282) that passes through said top and bottom sides (280,282), said cap (270) having an inner surface (surface of 294 having 286) defining a cavity (space for 246’ shown in Fig. 8B) in which said screw head (246’) is retained, a distal port (opening at 282) being provided in the bottom side (282) of the cap (270) through which said screw-shaft (262’) passes, said distal port (opening at 282) being dimensioned to prevent passage of said screw head (246’) there through (Fig. 7C and 8B; and Page 7 Para. [0087]-[0088]).  Wherein said internal cavity, said distal port (opening at 282), said screw-shaft (262’) and said screw head (246’) are dimensioned to allow, during use, a translation of said 
In regards to claim 12, Konieczynski discloses wherein a shaft driving-feature (268) is provided on the proximal end of the screw head (246’), to permit torque to be applied to the screw head (246’) by a driving tool engaging the shaft driving-feature (268) and thereby enabling the screw (240’) to be driven into a bone, and wherein said cap (270) further comprises a proximal port (opening at 280) through said top side (280) thereof, which proximal port (opening at 280) is dimensioned to allow a driving tool to engage said shaft driving-feature (268) on the proximal end of the screw head (246’) (Fig. 7C and 8B-8C; and Page 7 Para. [0088]).
In regards to claim 35, Konieczynski discloses at least one bone screw assembly of claim 1; and an implant (20) having the form of a bone fixation plate including at least one hole (26) dimensioned to accept said cap (270) of said at least one bone screw assembly (Fig. 2A; and Page 7 Para. [0086],[0089]).
In regards to claim 36, Konieczynski discloses wherein the dimensioning of said at least one hole (26) is such that when said cap (270) of said at least one bone screw (240’) is accepted within said hole (26), said cap (270) does not protrude beyond a surface of said bone fixation plate (20) (Fig. 1A-3).
In regards to claim 41, Konieczynski discloses the cap (270) of said at least one bone screw (240’) assembly and said at least one hole (26) of said implant (20) are shaped and dimensioned such that when said cap (270) of a said bone screw (240’) assembly is fully seated in a said hole (26) of said implant (20), said X-axis of said cap (270) is parallel to a long axis 
In regards to claim 42, Konieczynski discloses wherein when the plate (20) is configured to be used in the repair of a bone of a fractured elongate limb by means of the screw (240’) fixing said plate (20) to the bone of the fractured elongate limb, so that the cap (270) is locked in the plate (20), the screw head (246’) can move relative to the cap (270) and the plate (20) in along the X-axis, which is the direction parallel to the long axis of the bone (As can be seen in Fig. 3, once the ring 270 is within opening 26 of the plate 20 the axis parallel to the diameter of the ring 270, or X-axis, would also be parallel to the long axis of the plate 20. As can be seen in Fig. 8B there is a gap between the wall 296 and the head 246’ which would allow for some play within the member 270 of the head 246’.  As to the recitation of the plate being used with a bone in an elongate limb the plate this is interpreted as an intended use recitation which only requires that the device be capable of performing the intended function.  In the instant case, the plate 20 can be placed on a bone in an elongated limb.) (Fig. 1A-3).
In regards to claim 43, Konieczynski discloses wherein the X-axis is parallel to the long axis of the implant (20) (As can be seen in Fig. 3, once the ring 270 is within opening 26 of the plate 20 the axis parallel to the diameter of the ring 270, or X-axis, would also be parallel to the long axis of the plate 20.) (Fig. 1A-3).
In regards to claim 44, Konieczynski discloses wherein when the implant (20) is secured to a bone using the bone screw assembly (240’ and 270), movement of bone parts relative to one another in the Y-Z plane is prevented relative to movement in the direction of the X-axis, .

Claim(s) 1, 35, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US Patent 7476228B2).
Abdou discloses a bone screw assembly for securing an implant to a bone (Distraction screw for skeletal surgery and method of use, Fig. 13-15b).  Specifically in regards to claim 1, Abdou discloses a screw-shaft (226) bearing a shaft screw-thread (thread on 226), said screw-shaft (226) defining a screw axis (axis through center of 226) and having a distal tip and a proximal end (end with 222), wherein said screw-shaft (226), said shaft screw-thread and said distal tip are configured to penetrate and engage the bone (20); and an enlarged screw head (222) located at said proximal end of said screw-shaft (226) (Fig. 13-15b and Col. 10 line 4-16).  A cap (232) for engaging the implant (30) having a top side (end opposite 234), a bottom side (234), a width along an X-axis, a length along a Y-axis and a height along a Z-axis (height of 230 from 234 to end opposite 234) that passes through said top side and bottom side (234), said cap (230) having an inner surface defining a cavity (space in 230 for 222 shown in Fig. 13) in which said screw head (222) is retained, a distal port (opening at 234) being provided in the bottom side (234) of the cap (230) through which said screw-shaft (226) passes, said distal port (opening at 234) being dimensioned to prevent passage of said screw head (222’) there through (Fig. 13-15; and Col. 10 line 4-35 and Col. 10 line 67 to Col. 11 line 10).  Wherein said internal cavity, said distal port (opening at 234), said screw-shaft (226) and said screw head (222) are dimensioned to allow, during use, a translation of said screw head (222) in a direction parallel to said X-axis of said cap (230), while limiting translation of said screw head in a direction parallel to said Y-axis 
In regards to claim 35, Abdou discloses at least one bone screw assembly of claim 1; and an implant (30) having the form of a bone fixation plate including at least one hole (hole for accepting 230 and 220) dimensioned to accept said cap (230) of said at least one bone screw assembly (Fig. 15; and Col. 10 lines 45-50 and Col. 10 line 67 to Col. 11 line 10).  
In regards to claim 38, Abdou discloses wherein said at least one hole (hole for accepting 230 and 220) of said implant (30) and said cap (230) of said at least one bone screw are substantially truncated cones (Fig. 13-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski in view of Simon et al (US Patent Pub. 20080269807A1).
Konieczynski discloses a bone screw assembly comprising a screw having a threaded shaft and an enlarged head at a proximal end and a distal tip, and a cap for engaging the screw head by means of a cavity therein, wherein the cap allows for translation of the screw head in a direction parallel to the X-axis of the cap and limits translation of the screw head in a direction parallel to a Y-axis of the cap.  In regards to claim 2-3 and 5, Konieczynski discloses a translation of the screw head (246’) in the X and Y directions of the cap (270) (As can be seen in 
Simon discloses a bone screw assembly for securing an implant to a bone (hip fracture device with static locking mechanism allowing compression).  Specifically in regards to claims 2-3 and 5, Simon discloses a bone screw and a cap (52), wherein the maximal extent of said translation in a direction parallel to said X-axis/Y-axis is not less than 0.2 mm; and wherein the maximal extent of said translation in a direction parallel to said X-axis is not more than 1 mm (Simon recites wherein he screw is rotated further the ridges loose contact with the depressions forming a small gap of approximately 0.1-0.4 millimeters between the screw and the locking ring.) (Fig. 3; and Page 2 Para. [0014] and Page 2 Para. [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interaction of the cap (270) and the head (246’) of the screw (240’) of Konieczynski to have the gap between them to allow a maximal extent of said translation in a direction parallel to said X-axis/Y-axis is not less than 0.2 mm; and wherein the maximal extent of said translation in a direction parallel to said X-axis is not more than 1 mm as taught in Simon in order to allow for the screw head to shift as body weight is applied thereto post-operatively (Page 2 Para. [0014] and Page 2 Para. [0033]).  

Claims 13, 19-21, 33, and 29-40Konieczynski in view of Ganem (US Patent 6022350).
Konieczynski discloses a bone screw assembly comprising a screw having a threaded shaft and an enlarged head at a proximal end and a distal tip, and a cap for engaging the screw head by means of a cavity therein, wherein the cap allows for translation of the screw head in a direction parallel to the X-axis of the cap and limits translation of the screw head in a direction parallel to a Y-axis of the cap.  In regards to claim 13, 19-21, and 39-40, Konieczynski discloses the cap (270)  (Fig. 8B).  However, Konieczynski is silent as to the cap having a driving feature capable of being engaged by a driving tool wherein the cap and screw shaft can be rotated together, the cap having threads on its outer surface, and the cap being cylindrical in shape.
Ganem discloses a bone screw assembly for securing an implant to a bone (bone fixing device, in particular for fixing to the sacrum during osteosynthesis of the backbone).  Specifically in regards to claim 13, Ganem discloses a screw (2) having a screw shaft with threads and a head (21) and a cap (3), and wherein said cap (3) and said screw head (21) are coupled for rotation with one another, so that rotation of said screw-shaft (shaft of 2) by means of said shaft driving-feature (211) results in concurrent rotation of said cap (3) (Fig. 5-7; and Col. 4 line 1-7 and 16-29).  In regards to claim 19, Ganem discloses wherein said cap (3) further comprises a cap driving-feature (302) capable of being physically engaged by a driving tool to rotate said cap (302) about said Z-axis (axis through center of 3) (Fig. 5; and Col. 4 line 16-29).  In regards to claim 20, Ganem discloses wherein said cap (3) and said screw head (21) are coupled for rotation with one another, so that rotation of said cap (3) through said cap driving-feature (302) results in concurrent rotation of said screw-shaft (shaft of 2) (Fig. 7; and Col. 4 line 16-29).  In regards to claim 21, Ganem discloses wherein said cap (3) further comprises a cap screw thread on an outer surface thereof allowing said cap (3) to be screwed into an implant (5) having a corresponding screw thread (Fig. 3, 5, 7 and Col. 3 lines 62-65, Col. 4 lines 16-35, Col. claim 39, Ganem discloses an implant (5) having a hole (hole for 3 and 21 seen in Fig. 3 and 7), and wherein said at least one hole (hole for 3 and 21 seen in Fig. 3 and 7) of said implant (5) and said cap (3) of said at least one bone screw (2) are substantially cylindrical (Fig. 5 and 7).  In regards to claim 40, Ganem discloses wherein said at least one hole  (hole for 3 and 21 seen in Fig. 3 and 7) of said implant (5) and said cap (3) of said at least one bone screw (2) include matching threads, allowing said cap (3) to be screwed into said bone fixation plate (5) (Fig. 3, 5, 7 and Col. 3 lines 62-65, Col. 4 lines 16-35, Col. 2 lines 17-20).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cap (270) of  Konieczynski to have external threading that matches the threading of the hole of the plate and to have a driving feature capable of being engaged by a driving tool wherein the cap and screw shaft can be rotated together  as taught in Ganem in order to have a non-return function preventing any accidental unscrewing of the associated bone-fastening screw by the effect of micro-movements that occur between the equipment and the bone (Col. 4 lines 30-35 and Col. 1 lines 33-36), and to be able to utilize a single tool to insert and tighten both the cap and the screw.
 In regards to claim 33, Konieczynski discloses a bone screw assembly comprising a screw having a threaded shaft and an enlarged head at a proximal end and a distal tip, and a cap for engaging the screw head by means of a cavity therein (Fig. 8B).  However, Konieczynski is silent as to an elastic material in the cavity between the head of the screw and the cap. Ganem discloses wherein, in use, the assembly further comprises an elastic material (413) at least partially filling a volume of said cavity (331) around said screw head (21) (Ganem discloses a thixotropic fluid 412, shown as 413 in Fig. 12, is injected into the conical cavity 331 of plug 3 to surround the head 21.) (Fig. 12; and Col. 5 lines 23-27 and Col. 6 lines 1-6).  It would have been .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski in view of Michelson (US Patent 7063701B2).
Konieczynski discloses a bone screw assembly comprising a screw having a threaded shaft and an enlarged head at a proximal end and a distal tip, and a cap for engaging the screw head by means of a cavity therein, wherein the cap allows for translation of the screw head in a direction parallel to the X-axis of the cap and limits translation of the screw head in a direction parallel to a Y-axis of the cap. However, Konieczynski is silent as to the screw shaft being only partially threaded.
Michelson in regards to claim 27 discloses a bone screw (1000) wherein said shaft screw-thread (1010) is present only near a distal end of said screw-shaft (shaft portion length with thread 1002), there being a portion of said screw-shaft (shaft of 1000) between said shaft screw-thread (1010) and said screw head (1020) that is devoid of said shaft screw thread (1010) (Fig. 18; and Col. 10 lines 26-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shaft (262’) of the screw (240’) of Konieczynski by having the shaft be only partially threaded as taught in Michelson in order to the screw be a lag screw that permits the pulling together or “lagging” of two fractured bone portions (Col. 10 lines 41-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775